Citation Nr: 1758032	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-27 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a July 2016 Board decision, the Veteran's claim for entitlement to service connection for a left knee disability was denied.  Thereafter, the Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  By a June 2017 Order, the Court vacated the July 2016 Board decision which denied service connection for a left knee disability, and remanded the claim back to the Board for compliance with instructions pursuant to a June 2017 Joint Motion for Remand (JMR).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2017 JMR the parties agreed that the three examinations reports in this case (the April 2013, August 2013, and November 2014 VA medical opinions) did not "adequately" address the Veteran's left knee treatment history in forming the opinions as to service connection.  

Accordingly, an addendum medical opinion is warranted.

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all medical providers, both VA and private, from whom he has received treatment for his left knee.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain and associate with the record updated VA treatment records dated since June 2011 to the present.  If no such records exist, the claims file should be annotated to reflect such and the Veteran and his representative notified of such. 

If possible, the Veteran himself is asked to submit any new medical treatment records in order in insure that we have all pertinent medical records. 

2. After the above development has been completed to the extent possible, schedule the Veteran for a VA knee examination.  The claims file must be reviewed in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should explain whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left knee disability is etiologically related to service. 

The examiner should explain why, or why not, and address the significance, if any, of the May 1990 medical certificate noting "both knees equally sore...pain under knee caps," and the private medical treatment notes dated from November 1993 through July 1997, indicating left knee treatment.  Specifically, the examiner should address the November 1993 treatment record which noted complaints of "intermittent giving way symptoms and swelling" after the Veteran hurt his knee in service when "he caught (sic) in a hole when he was running and twisted it," and noting that the Veteran's left knee injury was "probable chronic ACL tear with instability and buckling, [with] giving away and swelling symptoms."  

3. This is a complex case back from the Courts.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


